United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1285
                                     ___________

Dale Thomas Johns,                        *
                                          *
                    Appellant,            *
                                          * Appeal from the United States
      v.                                  * District Court for the District
                                          * of Minnesota.
Donald Romine, Warden;                    *
United States of America,                 *      [UNPUBLISHED]
                                          *
                    Appellees.            *
                                     ___________

                             Submitted: August 4, 1999
                                 Filed: August 13, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Dale Thomas Johns appeals the district court's order dismissing Johns's
application for habeas relief under 28 U.S.C. § 2241. Having carefully reviewed the
record and the parties' briefs, we conclude the judgment of the district court was correct
for the reasons stated by the magistrate judge, whose recommendation the district court
adopted. Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               2–